                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                         CALVIN TEMPLE,                                     Case No.18-cv-04526-NC
                                  11
                                                       Plaintiff,                           ORDER SCREENING
Northern District of California




                                  12                                                        AMENDED COMPLAINT
 United States District Court




                                                v.                                          UNDER 28 U.S.C. § 1915(E)(2)(B)
                                  13
                                         CITY OF SANTA CLARA POLICE                         Re: Dkt. No. 12
                                  14     DEPARTMENT, et al.,
                                  15                   Defendants.
                                  16
                                  17          Pro se plaintiff Calvin Temple proceeds in forma pauperis in this civil action. See
                                  18   Dkt. Nos. 2, 5. On October 5, 2018, the Court screened Temple’s amended complaint and
                                  19   dismissed it with leave to amend because Temple did not allege sufficient facts. See Dkt.
                                  20   No. 10. With leave, Temple filed an amended complaint. Dkt. No. 12.
                                  21          In accordance with the Court’s October 5, 2018, order, Temple’s amended
                                  22   complaint now details Defendants’ allegedly unlawful seizure of his green card and Social
                                  23   Security card. Temple alleges that after his criminal jury trial ended in August 2017, the
                                  24   presiding Santa Clara County Superior Court judge ordered that all of his property be
                                  25   returned. See Compl. ¶ 15–16. Three days after the conclusion of his trial, Temple went
                                  26   to the City of Santa Clara police station with the court order. Id. ¶ 16. The clerk returned
                                  27   most of Temple’s property, but did not return his green card and Social Security card. Id.
                                  28   On advice of his defense counsel, Temple filed a claim for his property with the County at
                                   1   the main jail, but the County has not responded. Id. ¶ 17. These factual allegations
                                   2   support a plausible claim for the unlawful seizure of property.
                                   3          However, as to defendant deputy district attorney Michael Gadeberg, Temple still
                                   4   has not stated a claim. Gadeberg was the prosecutor in Temple’s criminal case. Id. ¶¶ 4,
                                   5   15. Temple has alleged no facts tying Gadeberg to the continued unlawful seizure of his
                                   6   property. Accordingly, the Court finds that service on Gadeberg is not warranted because
                                   7   Temple failed to state a claim against him.
                                   8          Thus, the Court FINDS that Temple’s amended complaint states a plausible claim
                                   9   for relief against defendants City of Santa Clara, the City of Santa Clara Police Department
                                  10   (“SCPD”), and Nick Richards in his official capacity such that service is warranted. This
                                  11   finding is without prejudice to the defendants filing a motion to dismiss. The Court
Northern District of California




                                  12   ORDERS the U.S. Marshals Service to serve the City of Santa Clara, SCPD, and Richards
 United States District Court




                                  13   with a summons and copy of the amended complaint.
                                  14          All parties are directed to indicate whether they consent or decline the jurisdiction
                                  15   of a U.S. Magistrate Judge under 28 U.S.C. § 636(c). Any party is free to withhold
                                  16   consent without adverse consequences. A consent/declination form is attached.
                                  17          Although he has stated a claim for relief, the Court notes that Temple may be better
                                  18   served by attempting to contact the Social Security Administration or the United States
                                  19   Citizenship and Immigration Services to obtain a replacement Social Security card or
                                  20   green card. To that end, the Court directs Temple to the Federal Pro Se Program, who may
                                  21   be able to assist him with the process of obtaining replacement cards. The Federal Pro Se
                                  22   Program is located in Room 2070 of the San Jose United States Courthouse, and is
                                  23   available by appointment Monday to Thursday 9:00 a.m.–4:00 p.m. The Program can be
                                  24   reached by calling (408) 297-1480.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: November 16, 2018                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
                                                                                     2
